EXHIBIT 10.16(1)

 

LEGGETT & PLATT, INCORPORATED

DEFERRED COMPENSATION PROGRAM

(Restated and Amended, Effective as of December 31, 2003)

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1. NAME AND PURPOSE    1

1.1

  

Name.

   1

1.2

  

Purpose.

   1 2. DEFINITIONS    1

2.1

  

Beneficiary.

   1

2.2

  

Benefits.

   1

2.3

  

Committee.

   1

2.4

  

Common Stock.

   1

2.5

  

Company.

   1

2.6

  

Compensation.

   1

2.7

  

Deferred Compensation.

   1

2.8

  

Election.

   1

2.9

  

Employer.

   1

2.10

  

ERISA.

   1

2.11

  

L&P Cash Deferral.

   2

2.12

  

Lost Retirement Benefit Amount.

   2

2.13

  

Option.

   2

2.14

  

Participant.

   2

2.15

  

Section 16 Officers.

   2

2.16

  

Unforeseeable Hardship.

   2 3. ELECTION TO DEFER    2

3.1

  

Type and Amount of Deferral.

   2

3.2

  

Election.

   2

3.3

  

Benefit Plan Contributions and Payroll Deductions.

   2

3.4

  

Vesting.

   3 4. OPTIONS    3

4.1

  

Number of Options and Exercise Price.

   3

4.2

  

Grant Date.

   3

4.3

  

Term of Options.

   3

4.4

  

Exercise of Options.

   3

4.5

  

Flexible Stock Plan, Non-Qualified Options.

   4

4.6

  

No Shareholders’ Rights.

   4

4.7

  

Change in Capitalization.

   4 5. L&P CASH DEFERRAL    4



--------------------------------------------------------------------------------

5.1

  

Interest on L&P Cash Deferral.

   4

5.2

  

Payment Dates.

   4

5.3

  

Convert L&P Cash Deferral to Option.

   4

5.4

  

Hardship, Early Withdrawal.

   4

5.5

  

Unsecured Creditor.

   5

5.6

  

Claims under ERISA.

   5 6. COMPANY BENEFIT PLANS    5

6.1

  

Impact on Benefit Plans.

   5

6.2

  

Contributions.

   6 7. ADMINISTRATION    6

7.1

  

Administration.

   6

7.2

  

Committee’s Authority.

   6

7.3

  

Section 16 Officers.

   6 8. MISCELLANEOUS    6

8.1

  

No Right of Employment.

   6

8.2

  

Beneficiary.

   6

8.3

  

Transferability.

   6

8.4

  

Binding Effect.

   6

8.5

  

Amendments and Termination.

   7

8.6

  

Governing Law.

   7

 

ii



--------------------------------------------------------------------------------

LEGGETT & PLATT, INCORPORATED

DEFERRED COMPENSATION PROGRAM

(Restated and Amended, Effective as of December 31, 2003)

 

1. NAME AND PURPOSE

 

1.1 Name. The name of this Program is the “Leggett & Platt, Incorporated
Deferred Compensation Program.”

 

1.2 Purpose. The Program is intended to provide selected key employees the
opportunity to defer future compensation. The Program is an unfunded deferred
compensation program for a select group of management and/or highly compensated
employees as described in ERISA.

 

2. DEFINITIONS

 

2.1 Beneficiary. The person or persons designated as the recipient of a deceased
Participant’s benefits under the Program.

 

2.2 Benefits. The benefits available under the Program, including Options and
L&P Cash Deferrals.

 

2.3 Committee. The Compensation Committee of the Board of Directors of the
Company or, except as to Section 16 Officers, any persons to whom the
administrative authority has been delegated.

 

2.4 Common Stock. The Company’s common stock, $.01 par value.

 

2.5 Company. Leggett & Platt, Incorporated.

 

2.6 Compensation. Salary, bonuses and all other forms of cash compensation that
may become payable to a Participant to the extent designated by the Committee.

 

2.7 Deferred Compensation. Any Compensation that would have become payable to a
Participant but for the Participant’s election to defer such Compensation.

 

2.8 Election. A Participant’s election to defer Compensation, which sets forth
the percentage or amount of Compensation to be deferred and such other items as
the Committee may require.

 

2.9 Employer. The Company or any directly or indirectly majority-owned
subsidiary, partnership or other entity of the Company.

 

2.10 ERISA. The Employment Retirement Security Income Act of 1974, as amended.

 

1



--------------------------------------------------------------------------------

2.11 L&P Cash Deferral. The deferral of Compensation into an obligation of the
Company to pay on a future date or dates the Compensation plus interest thereon
determined pursuant to Section 5.1.

 

2.12 Lost Retirement Benefit Amount. An amount equal to: (i) the present value,
if any, by which the Participant’s retirement benefit under the Company’s
Retirement Plan would be reduced as a result of the deferral of Compensation
under the Program less (ii) the present value of Participant contributions not
made to the Retirement Plan as a result of deferral of Compensation.

 

2.13 Option. An option to purchase shares of Common Stock issued pursuant to
Section 4.

 

2.14 Participant. A management or highly compensated employee of Employer
selected by the Committee who has delivered a signed Election form to the
Company. The Committee may revoke an individual’s right to participate in the
Program if he no longer meets the Program’s eligibility requirements or for any
other reason. Such termination will not affect benefits previously vested under
the Program.

 

2.15 Section 16 Officers. All officers of the Company subject to the
requirements of Section 16 of the Securities Exchange Act of 1934.

 

2.16 Unforeseeable Hardship. A severe financial hardship of the Participant
resulting from (a) a sudden and unexpected illness or accident of the
Participant or his dependent; (b) loss of Participant’s principal residence due
to casualty; or (c) such other similar extraordinary and unforeseeable
circumstances resulting from events beyond the control of the Participant as
determined by the Committee.

 

3. ELECTION TO DEFER

 

3.1 Type and Amount of Deferral. Each Participant may elect to defer all or a
portion of his Compensation which would otherwise become payable in the next
calendar year. Compensation may be deferred into an Option or an L&P Cash
Deferral.

 

3.2 Election. A Participant’s Election must be made on or before December 31 of
the calendar year preceding the year in which the Deferred Compensation would
normally have become payable. Elections may be modified or withdrawn until such
time as an original Election could no longer be made.

 

3.3 Benefit Plan Contributions and Payroll Deductions. If Compensation payable
after giving effect to a deferral Election will be insufficient to make all
Company benefit contributions and required tax withholdings, the Participant
must, at the time of the Election, make arrangements suitable to the Company for
the payment of such amounts. If the Participant does not pay the required
amounts in accordance with those arrangements, his Deferred Compensation will be
reduced by such amounts.

 

2



--------------------------------------------------------------------------------

3.4 Vesting. Benefits under the Program vest when the Participant would have
been vested in the Compensation but for the election to defer. Benefits not
vested will terminate immediately upon a Participant’s termination of
employment.

 

4. OPTIONS

 

4.1 Number of Options and Exercise Price. Unless the Committee determines
otherwise, the number of Option shares granted to a Participant is equal to the
nearest number of whole shares determined under the following formula:

 

Compensation Foregone      x 1.176

--------------------------------------------------------------------------------

     Stock Price – Exercise Price     

 

“Compensation Foregone” means the Compensation that the Participant elected to
apply to Options plus the related Lost Retirement Benefit Amount, if any. “Stock
Price” means the lowest per share closing price of Common Stock during December
of the year immediately preceding the year in which the deferred Compensation
would have been paid. The “Exercise Price” for each share covered by an Option
is 20% of the Stock Price.

 

4.2 Grant Date. Options will be granted as of the date of the lowest closing
stock price in December of each year or such other date as the Committee
determines (the “Grant Date”).

 

4.3 Term of Options. The term of an Option will expire 15 years after the Grant
Date (the “Expiration Date”).

 

4.4 Exercise of Options. Options will be exercisable at the later of (i) 12
months after the Grant Date or (ii) the date the option vests. However, despite
any later specified date for exercise, any vested Option will become exercisable
in full upon the death of the Participant or his total and permanent disability.

 

An Option may be exercised by delivering a written notice to the Company
accompanied by payment of the Exercise Price for the shares purchased. Such
payment may be made in cash, by delivery of shares of Common Stock (held for at
least 6 months) or a combination of cash and Common Stock. Any such Common Stock
will be valued at the per share closing price of the Company’s common stock on
the trading day immediately preceding the date of exercise. No shares will be
delivered in connection with an Option exercise unless all amounts required to
satisfy tax and any other required withholdings have been paid to the Employer.

 

An Option may be exercised only by a Participant during his life or, in the case
of disability, by his guardian or legal representative. Upon the death of a
Participant, the Option may be exercised by his Beneficiary or, if the
Participant fails to designate a Beneficiary, by his legal representative.

 

If any Option has not been fully exercised on the Expiration Date, the
unexercised portion of the Option shall be deemed exercised on such Expiration
Date, provided the then market price of a share of L&P Common Stock exceeds the
per share Exercise Price. In such event, shares of Common Stock will not be
issued until the Exercise Price and any other required amounts have been paid.

 

3



--------------------------------------------------------------------------------

4.5 Flexible Stock Plan, Non-Qualified Options. All Options will be granted
under the Company’s 1989 Flexible Stock Plan, as amended, and will be subject to
the terms of that plan. All Options will be non-qualified options that are not
entitled to special tax treatment under §422 of the Internal Revenue Code.

 

4.6 No Shareholders’ Rights. A Participant will have no rights as a shareholder
with respect to the shares covered by his Option until a stock certificate has
been issued for the shares. No adjustment will be made for dividends or other
rights for which the record date is before the certificate date.

 

4.7 Change in Capitalization. In the event of a stock dividend, stock split,
merger, consolidation or other recapitalization of the Company affecting the
number of outstanding shares of Common Stock, the number of Option shares and
Exercise Price will be appropriately adjusted.

 

5. L&P CASH DEFERRAL

 

5.1 Interest on L&P Cash Deferral. L&P Cash Deferrals will bear interest at a
rate established by the Committee. The interest will begin accruing on the date
the Deferred Compensation would have been paid but for the deferral. Until the
Committee determines otherwise, the Chief Financial Officer will determine the
interest rates and the length of the deferral periods available to Participants.

 

5.2 Payment Dates. The Participant will select the date or dates of payout for
the L&P Cash Deferral on his Election form; provided, however, that the first
payment date will not be earlier than two years after the Election is made or
such other date as the Committee determines. The Committee may establish maximum
deferral periods and maximum payout periods.

 

The Participant may make a one-time election to extend the payout period for the
L&P Cash Deferral, not to exceed any maximum payout period established by the
Committee. The extension election must be made not less than six months before
the first scheduled payment date designated in the original Election.

 

5.3 Convert L&P Cash Deferral to Option. If a Participant elects an L&P Cash
Deferral, the Participant may later request that the Committee grant an Option
in lieu of the L&P Cash Deferral. In such case, the Committee may, in its sole
discretion, grant to the Participant an Option on such date and upon such terms
as the Committee determines. The Participant will forfeit all accrued interest
of the L&P Cash Deferral if the Committee grants his request.

 

5.4 Hardship, Early Withdrawal. In the event of an Unforeseeable Hardship of a
Participant, the Committee may, in its sole discretion, permit early payment of
all or a portion of a vested L&P Cash Deferral.

 

4



--------------------------------------------------------------------------------

5.5 Unsecured Creditor. The Company’s obligation to a Participant for an L&P
Cash Deferral is a mere promise to pay money in the future and the Participant
will have the status of a general unsecured creditor of the Company.

 

5.6 Claims under ERISA. The Committee and the Company’s Secretary will make all
determinations regarding benefits under the Program in accordance with ERISA.

 

If a Participant believes he is entitled to receive a distribution under the
Program and he does not receive such distribution, he must make a claim in
writing to the Committee. The Committee will review the claim. If the claim is
denied, the Committee will provide a written notice of denial within 90 days
setting out: the reasons for the denial; provisions of the Program upon which
the denial is based; any additional information to perfect the claim and why
such information is necessary; the steps to be taken if a review is sought,
including the right to file an action under Section 502(a) of ERISA following an
adverse determination; and the time limits for requesting a review and for
review.

 

If a claim is denied and the Participant desires a review, he will notify the
Secretary in writing within 60 days of the receipt of notice of denial. In
requesting a review, the Participant may review the Program or any related
document and submit any written statement he deems appropriate. The Secretary
will then review the claim and, if the decision is adverse to the Participant,
provide a written decision within 60 days setting out: the reasons for the
denial; provisions of the Program upon which the denial is based; a statement
that the Participant is entitled to receive, upon request and free of charge,
copies of documents relied upon in making the decision; and the Participant’s
right to bring an action under Section 502(a) of ERISA.

 

6. COMPANY BENEFIT PLANS

 

6.1 Impact on Benefit Plans. The deferral of Compensation under the Program is
not intended to affect other Employer benefit plans in which the Participant is
participating or may be eligible to participate. The following rules will apply
to the types of benefits listed below.

 

  • Lost Retirement Benefit—Deferred Compensation may result in Lost Retirement
Benefits under the Company’s Retirement Plan. However, the Company will increase
the amount deferred under an Option or L&P Cash Deferral by the Lost Retirement
Benefit.

 

  • Executive Stock Unit Program—The amount of payroll deduction for Stock Units
under the Company’s Executive Stock Unit Program will be calculated as if no
deferral had occurred.

 

  • Discount Stock Plan—Contributions under the Discount Stock Plan will be
calculated as if no deferral had occurred.

 

  • Life Insurance and Disability Benefits—To the extent the level of benefits
is based upon a Participant’s compensation, Deferred Compensation will be
included when it would have otherwise become payable but for the deferral.

 

5



--------------------------------------------------------------------------------

6.2 Contributions. The Participant must make contributions and payments under
all Employer benefit plans in which he is participating, except the Retirement
Plan, in the amounts required as if no deferral had occurred. If there is not
sufficient Compensation after deferral from which to withhold required
contributions and payments, the Participant must make arrangements suitable to
the Company for payment of the required amounts.

 

7. ADMINISTRATION

 

7.1 Administration. Except to the extent the Committee otherwise designates
pursuant to Section 7.2(e), the Committee will control and manage the operation
and administration of the Program.

 

7.2 Committee’s Authority. The Committee will have such authority as may be
necessary to discharge its responsibilities under the Program, including the
authority to: (a) interpret the provisions of the Program; (b) adopt rules of
procedure consistent with the Program; (c) determine questions relating to
benefits and rights under the Program; (d) maintain records concerning the
Program; (e) designate any Company employee or committee to carry out any of the
Committee’s duties, including authority to manage the operation and
administration of the Program; and (f) determine the content and form of the
Participant’s Election and all other documents required to carry out the
Program.

 

7.3 Section 16 Officers. Notwithstanding the foregoing, the Committee may not
delegate its authority with respect to Section 16 Officers.

 

8. MISCELLANEOUS

 

8.1 No Right of Employment. Nothing contained in the Program or in any document
issued under the Program will constitute evidence of any agreement or
understanding that the Employer will employ or retain the Participant for any
period of time or at any particular rate of compensation.

 

8.2 Beneficiary. A Participant may designate one or more Beneficiaries to
receive his Benefits if he dies. A Participant may change or revoke a
designation of a Beneficiary at any time upon written notice to the Company. If
a notice of beneficiary is not on file or if the Beneficiary is not living when
the Participant dies, the Participant’s estate will be his Beneficiary.

 

8.3 Transferability. No Benefits or interests therein may be transferred,
assigned or pledged during a Participant’s lifetime. Benefits may not be seized
by any creditor of a Participant or Beneficiary or transferred by operation of
law in the event of bankruptcy or insolvency. Any attempted assignment or
transfer will be void. However, the Committee may, in its sole discretion, allow
a Participant to transfer Options by way of a bona fide gift. The donee will
hold such Options subject to the Program.

 

8.4 Binding Effect. The Program will be binding upon and inure to the benefit of
the Company, its successors and assigns, and each Participant, his heirs,
personal representatives, and Beneficiaries.

 

6



--------------------------------------------------------------------------------

8.5 Amendments and Termination. The Company will have the right to amend or
terminate the Program at any time. However, no such amendment or termination
will deprive any Participant of the right to receive Benefits previously vested
under the Program.

 

8.6 Governing Law. To the extent not preempted by ERISA, Missouri law will
govern this Program.

 

7